[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-13483         ELEVENTH CIRCUIT
                                                     MAY 21, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                  D. C. Docket No. 09-14085-CV-JEM

SIEGFRIED CHRISTMAN,


                                                          Plaintiff-Appellant,

                                 versus

JACKSON HEWITT, INC.,
WILLIAM & JOHNSON, INC.,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (May 21, 2010)

Before EDMONDSON, BIRCH and ANDERSON, Circuit Judges.

PER CURIAM:
      Plaintiff Siegfried Christman (“Christman”), proceeding pro se, appeals the

district court’s dismissal of his diversity action for lack of subject matter

jurisdiction. Christman filed a complaint against two defendants, Jackson Hewitt,

Inc. (“Jackson Hewitt”), and William & Johnson, Inc. (“W&J”), raising three

claims under Florida law: malicious prosecution, defamation, and breach of

contract. The district court found that diversity jurisdiction did not exist because

Christman and W&J are both “citizens” of Florida and that federal question

jurisdiction did not exist because Christman’s complaint did not allege a federal

cause of action.

      On appeal, Christman argues that the district court improperly dismissed his

complaint for lack of subject matter jurisdiction. First, Christman argues that

diversity jurisdiction existed because W&J, acting as an agent for Jackson Hewitt,

should have been imputed with the jurisdiction of its principal for diversity

purposes. Next, Christman argues that federal question jurisdiction existed

because his complaint alleged facts sufficient to show that his claims fall under the

Clayton Act.

      We review a district court’s decision to grant of a motion to dismiss de novo,

accepting all allegations in the complaint as true and construing facts in a light

most favorable to the plaintiff. Sinaltrainal v. Coca-Cola, Co., 578 F.3d 1252,



                                            2
1260 (11th Cir. 2009).

      Pursuant to 28 U.S.C. § 1332, a district court has jurisdiction over all civil

actions where (1) the suit is between citizens of different states, and (2) the amount

in controversy exceeds $75,000. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545

U.S. 546, 552, 125 S. Ct. 2611, 2617, 162 L. Ed. 2d 502 (2005). Section 1332

requires complete diversity; therefore, each defendant must be a citizen of a

different state than each plaintiff. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411

F.3d 1242, 1247 (11th Cir. 2005). A corporation has dual bases for citizenship for

diversity purposes: its state of incorporation, and the state where it has its principal

place of business. 28 U.S.C. § 1332(c)(1) (2006); see also Fritz v. Am. Home

Shield Corp., 751 F.2d 1152, 1153 (11th Cir. 1985). “[T]he requirement that a

corporation shall be deemed a citizen of any state by which it has been

incorporated refers to the state in which the appropriate regulatory agency has

issued a certificate of incorporation or other legal document signifying that the

corporation has been properly established pursuant to that state’s law, and . . . no

further inquiry is appropriate.” Am. Home Shield, 751 F.2d at 1154 (internal

quotation marks omitted).

      Complete diversity does not exist in this case. Accepting the allegations of

Christman’s complaint as true, Christman is a citizen of Florida, Jackson Hewitt is



                                            3
a Delaware corporation with its principal place of business in New Jersey, and

W&J is a Florida corporation with its principal place of business in Florida. Our

decision in American Home Shield forecloses Christman’s argument that W&J, as

a franchisee and contractual agent of Jackson Hewitt, should be considered a

citizen of Delaware. Section 1332 plainly requires that a corporation is deemed a

citizen of the state in which it is incorporated. Because Christman and W&J are

both citizens of Florida, the district court correctly found that diversity was lacking

between the parties.

      Pursuant to 28 U.S.C. § 1331, a district court has jurisdiction over all civil

actions arising under the Constitution, laws or treaties of the United States. Smith

v. GTE Corp., 236 F.3d 1292, 1310 (11th Cir. 2001) (internal quotation marks

omitted). A claim arises under federal law for purposes of § 1331 when the

plaintiff’s well pleaded complaint establishes that federal law either creates the

cause of action or that the plaintiff’s right to relief necessarily depends upon the

resolution of a substantial question of federal law. Id. (internal quotation marks

omitted).

      Christman’s complaint does not present any claim that arises under federal

law. Rather, Christman alleges only tort and contract claims under state law, and

there is no indication that his right to relief for those claims necessarily depends on



                                           4
the resolution of a substantial question of federal law.1 Thus, the district court did

not err in concluding that jurisdiction did not exist under 28 U.S.C. § 1331.

       Upon review of the record, and consideration of the parties’ briefs, we find

that the district court properly dismissed the action for lack of subject matter

jurisdiction.2

       AFFIRMED.3




       1
         Christman’s contention that his complaint raises a federal claim under the Clayton Act
is without merit. The complaint does not mention the Clayton Act at all. In his brief to this
Court, Christman advances the unsupported contention that the allegations in two paragraphs of
the complaint, ¶¶ 30 and 31, establish a claim under the Clayton Act. We disagree. Christman’s
argument is conclusory and does not indicate how these allegations describe a violation of the
Clayton Act.
       2
         Appellant’s motion for sanctions against appellees for failure to properly correct
deficiencies in the answer brief is denied.
         Appellee’s motion for an award of costs against appellant for filing a frivolous motion
is denied.
       3
           Appellant’s request for oral argument is denied.

                                                  5